DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 24 May 2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “the high-acoustic-velocity dielectric film is separated from the IDT electrode, and is provided at a distance of about (t1 + t2) X 0.42 or less from the main surface of the piezoelectric substrate in a thickness direction of the piezoelectric substrate where t1 represents a thickness of the first silicon oxide film, and t2 represents a thickness of the second silicon oxide film” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “the high-acoustic-velocity dielectric film is separated from the IDT electrode and is provided at a distance of about (t1 + t2) X 0.42 or less from the main surface of the piezoelectric substrate in a thickness direction of the piezoelectric substrate where t1 represents a thickness of the first silicon oxide film, and t2 represents a thickness of the second silicon oxide film; and the high-acoustic-velocity dielectric film includes at least one material selected from silicon nitride, aluminum nitride, aluminum oxide, silicon carbide, and diamond-like carbon” ion combination with the remaining elements of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837